DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response Summary
Applicant's response and amendment filed on Oct. 29, 2021 are acknowledged.  Claims 22-27 have been amended. Claims 21-27 are pending and considered. 
        Terminal Disclaimer
The terminal disclaimer filed on Oct. 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,576,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
           Double Patenting
The rejection of Claims 21-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,576,143 has been removed as the Terminal Disclaimer has been effectively filed and accepted. 

Claims 22-27 are allowed.

REASONS FOR ALLOWANCEN: No prior art teaches or suggests MVA vector comprising a nucleic acid sequence encoding at least one antigen and at least one invariant chain. 
       Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648